IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                 AT JACKSON

                             JANUARY 1997 SESSION    FILED
                                                      March 26, 2008

                                                     Cecil Crowson, Jr.
                                                      Appellate Court Clerk
STATE OF TENNESSEE,                      )
                                         )
                    APPELLEE,            )
                                         )    No. 02-C-01-9508-CC-00236
                                         )
                                         )    Obion County
v.                                       )
                                         )    William B. Acree, Jr., Judge
                                         )
                                         )    (Motion for New Trial)
BILLY JOE HARRIS,                        )
                                         )
                   APPELLANT.            )



FOR THE APPELLANT:                            FOR THE APPELLEE:

Billy Joe Harris, Pro Se                      Charles W. Burson
Register Number 127709                        Attorney General & Reporter
Route 1, Box 330                              500 Charlotte Avenue
Tiptonville, TN 38079-9775                    Nashville, TN 37243-0497

                                              Janis L. Turner
                                              Counsel for the State
                                              450 James Robertson Parkway
                                              Nashville, TN 37243-0493

                                              Thomas A. Thomas
                                              District Attorney General
                                              414 South Fourth
                                              Union City, TN 38281-0218

                                              James T. Cannon
                                              Assistant District Attorney General
                                              414 South Fourth
                                              Union City, TN 38281-0218




OPINION FILED:______________________________________

AFFIRMED

Joe B. Jones, Presiding Judge

                                OPINION
       The appellant, Billy Joe Harris, appeals as of right from a judgment of the trial court

summarily dismissing his motion for a new trial. The appellant claimed he was entitled to

a new trial due to newly discovered evidence. The trial court found the motion was not

timely filed pursuant to the Tennessee Rules of Criminal Procedure.

       The appellant was tried and convicted on April 27, 1989. His motion for a new trial

was denied. This Court affirmed his conviction and sentence, and the Supreme Court also

affirmed the sentence. He subsequently instituted four suits for post-conviction relief. All

four suits were denied at every stage of the proceedings. The present motion was filed

June 26, 1995 as a separate action.

       After a thorough review of the record, the briefs of the parties, and the law governing

the issue presented for review, it is the opinion of this Court the judgment of the trial court

should be affirmed.




                                           ________________________________________
                                               JOE B. JONES, PRESIDING JUDGE




CONCUR:



___________________________________
     PAUL G. SUMMERS, JUDGE



___________________________________
     DAVID G. HAYES, JUDGE




                                              2